DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/21 has been entered.
 Terminal Disclaimer
The terminal disclaimer filed on 03/15/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,070,856 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Siegel on 03/08/21.
The application has been amended as follows: 
Claim 2 has been cancelled. 
1.	(Currently amended) A suture anchor assembly, adapted to be attached to a bone, comprising: 
(a) an anchor, which has an undeployed state in which it is soft and flexible, and which can be 

(b) one or more deployment strands engaged into said anchor and extending out of said anchor,  
and wherein, when said anchor is in said undeployed state, holding said anchor in place at said central hold region and pulling on said one or more deployment strands compacts said anchor into said deployed state by pulling said portions of said anchor extending laterally on both sides into a ball at said central hold region; and 
(c) wherein said anchor in said undeployed state comprises a strand of braided material and 
wherein a portion of said strand of braided material is expanded to define a central lumen and wherein a first penetration point and a second penetration point, displaced along the length of said braided material from said first penetration point, is formed in said strand of braided material and said strand of braided material extends through said first penetration point into said lumen, extends through said lumen along the length of said braided material, and extends out of said second penetration point, out of said lumen, and extends in a loop, and once again extends through said first penetration point into said lumen and out of said second penetration point, out of said lumen, so that two lengths of said strand of braided material extend through said lumen of said strand of braided material along the length of said braided material, thereby forming a double loop and wherein said strand of braided material has a first end portion and a second end portion, which form said one or more deployment strands and wherein said lumen between said first penetration point and said second penetration point forms said central hold region; and
(d) whereby said anchor can be introduced into a hole in bone and held in place at said hold 
region, as it is transformed into said deployed state by pulling on said one or more deployment strands, thereby causing said portions of said anchor extending laterally on both sides from said central hold region to collapse toward said central hold region, thereby anchoring said anchor in said hole.

3. (Currently amended) The suture anchor assembly of claim 1 [[2]], wherein said strand of braided material is a first strand of braided material, and a second strand of braided material is threaded through said first penetration point, through the lumen and through said second penetration point, so that said anchor and said second strand of braided material are in sliding engagement relative to each other.

4. (Currently amended) The suture assembly of claim 1 [[2]], wherein said strand of braided material is a first strand of braided material, and a second strand of braided material is expanded to form a lumen and is fit about said portion of said first said strand of braided material that is expanded to define a central lumen, said second strand of braided material thereby providing additional bulk for said anchor.

7. (Currently amended) The suture anchor assembly of claim 1, wherein said anchor includes tape having a periphery and a central location and wherein each of said one or more deployment strands are engaged to said periphery, and wherein said one or more deployment strands exit said anchor at said central location, which is the central hold region, of said anchor, so that when said anchor is held at said central hold region and said one or more deployment strands are pulled, said periphery is pulled toward said central location of said anchor, causing said anchor to compact into its deployed state.

woven tape is woven of suture material.

10. (Currently amended) The suture anchor of claim 8, wherein said one or more deployment strands are woven into said woven tape, passing through the periphery in a weave, and extending out through a [[the]] central portion.

11. (Currently amended) A method of attaching a suture to a bone, comprising: (a) providing an anchor, which has an undeployed state in which it is soft and flexible, and which can be deployed into a deployed state which is compacted and hard, relative to said undeployed state, and defining a central 
hold region, where said anchor is optimally held as said anchor is deployed; and one or more deployment strands engaged into said anchor and extending out of said anchor, and wherein, when said anchor is in said undeployed state, holding said anchor at said central hold region and pulling on said one or more deployment strands compacts said anchor into said deployed state; and (b) creating a pilot hole in said bone; (c) providing an insertion tool sized to push said suture into said pilot hole; (d) placing said central hold region of said anchor onto said insertion tool and using said insertion tool to push said central hold region of said anchor into said pilot hole , portions of said anchor extending laterally from said insertion tool and using a portion of said insertion tool that is introduced into and remains inside said pilot hole as said anchor is deployed, to hold said central hold region of said anchor in place inside said pilot hole, as said anchor is transformed into said deployed state by pulling on said one or more deployment strands, causing said portions of said anchor extending laterally on both sides from said central hold region to collapse toward said central hold region, thereby entering said deployed state and thereby anchoring said anchor in said hole.

central hold region, where said anchor is held in place during deployment, and wherein when said anchor is deployed, said double loop collapses into a hard ball, thereby setting said anchor.

17. (Currently amended) The method of claim 11, wherein said anchor, in said undeployed state, includes tape having a periphery and a central location and wherein each of said one or more deployment strands are engaged to said periphery, and wherein said one or more deployment strands exit said sheet at said central location, which is the central hold region of said anchor, so that when said anchor is held at said central hold region and said one or more deployment strands are pulled, said periphery is pulled toward said central location of said anchor, causing said anchor to compact into its deployed state.

19. (Currently amended) The method of claim 18, wherein said woven tape is woven of suture material.

woven tape, passing through the periphery in a weave, and extending out through a [[the]] central portion.

Reason for Allowance
Claims 1 and 3-10. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches a device having an anchor comprising a strand of braided material having a lumen along the length of the braided material, wherein said strand forms a double loop by extending through a first penetration point, the lumen, and a second penetration point twice; and whereby said anchor can be introduced into a hole in bone and held in place at said central hold region, as it is transformed into said deployed state by pulling on said one or more deployment strands, thereby causing said portions of said anchor extending laterally on both sides from said central hold region to collapse toward said central hold region, thereby anchoring said anchor in said hole. 
As to claim 1, prior art reference Kaiser discloses the invention substantially as claimed including a suture anchor assembly comprising an anchor (268) and one or more deployable strands (254) that engage the anchor as seen in figures 13-14, wherein the anchor can be deployed into a compacted state (Fig. 22; Par. 0054). However, it is unclear whether Kaiser’s device is capable of compacting lateral side portions toward the hold region when held in place by an introducer, because Kaiser divulges a device that compacts by riding up the bore hole to the ledge of the cortical bone which holds the compacted anchor in place (Par. 0047). Prior art reference DiMatteo teaches holding an anchor in a bore hole with an introducer as the anchor is deployed (Par. 0035-0036), but fails to provide said portions of said anchor extending laterally on both sides from said central hold region to collapse toward said central hold region. Prior art reference Stone teaches a compactable anchor comprising one or more strands looped through a lumen of the anchor (Figs. 3-4), but fails to have the specific configuration described above. Specifically, an anchor comprising a strand of braided material having a lumen along the length of the braided material, wherein said strand forms a double loop by extending through a first penetration point, the lumen, and a second penetration point twice. Furthermore, the cited prior art cannot be combined in a significant way that will read on applicant’s claimed invention. Furthermore, the cited prior art cannot be combined in a significant way that will read on applicant’s claimed invention.
Claims 11-20 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches the method whereby said anchor can be introduced into a hole in bone and held in place at said central hold region, as it is transformed into said deployed state by pulling on said one or more deployment strands, thereby causing said portions of said anchor extending laterally on both sides from said central hold region to collapse toward said central hold region, thereby anchoring said anchor in said hole. 
As to claim 11, prior art reference Kaiser discloses the invention substantially as claimed including a suture anchor assembly comprising an anchor (268) and one or more deployable strands (254) that engage the anchor as seen in figures 13-14, wherein the anchor can be deployed into a compacted state (Fig. 22; Par. 0054). However, it is unclear whether Kaiser’s device is capable of compacting lateral side portions toward the hold region when held in place by an introducer, because Kaiser divulges a device that compacts by riding up the bore hole to the ledge of the cortical bone which holds the compacted anchor in place (Par. 0047). Prior art reference DiMatteo teaches holding an anchor in a bore hole with an introducer as the anchor is deployed (Par. 0035-0036), but fails to provide said portions of said anchor extending laterally on both sides from said central hold region to collapse toward said central hold region. Furthermore, the cited prior art cannot be combined in a significant way that will read on applicant’s claimed invention. Furthermore, the cited prior art cannot be combined in a significant way that will read on applicant’s claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771            
                                                                                                                                                                             /MELANIE R TYSON/Primary Examiner, Art Unit 3771